Name: Decision of the EEA Joint Committee No 15/96 of 4 March 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  marketing;  means of agricultural production;  research and intellectual property;  agricultural policy
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/17 DECISION OF THE EEA JOINT COMMITTEE No 15/96 of 4 March 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 46/95 (1); Whereas Commission Directive 95/35/EC of 14 July 1995 amending Council Directive 91/414/EEC concerning the placing of plant protection products on the market (2) is to be incorporated into the Agreement; Whereas Commission Directive 95/36/EC of 14 July 1995 amending Council Directive 91/414/EEC concerning the placing of plant protection products on the market (3) is to be incorporated into the Agreement; HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 12.A (Council Directive 91/414/EEC) in Chapter XV of Annex II to the Agreement:  395 L 0035: Commission Directive 95/35/EC of 14 July 1995 (OJ No L 172, 22. 7. 1995, p. 6), 395 L 0036: Commission Directive 95/36/EC of 14 July 1995 (OJ No L 172, 22. 7. 1995, p. 8). Article 2 The texts of Directives 95/35/EC and 95/36/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1996 provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) Not get published in the Official Journal. (2) OJ No L 172, 22. 7. 1995, p. 6. (3) OJ No L 172, 22. 7. 1995, p. 8.